United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NATIONAL CEMETERY ADMINISTRATION,
Calverton, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1071
Issued: December 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 25, 2016 appellant filed a timely appeal from a December 2, 2015 merit
decision and a March 29, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish an injury in the
performance of duty on September 7, 2015; and (2) whether OWCP properly denied appellant’s
request for a review of the written record.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant has submitted new evidence on appeal. However, the Board cannot consider this
evidence as its review of the case is limited to the evidence of record which was before OWCP at the time of its final
decision. 20 C.F.R. § 501.2(c); see Steven S, Saleh, 55 ECAB 169 (2003).

FACTUAL HISTORY
On September 7, 2015 appellant, then a 46-year-old clerk and assistant, filed a traumatic
injury claim (Form CA-1) claiming that at 7:00 a.m. on Monday, September 7, 2015, he
sustained injury to his left knee when he lifted a door stop with his left foot and heard a pop in
his left knee. He indicated that the claimed injury occurred at the Administrative Building of the
Calverton National Cemetery. On the same form, appellant’s immediate supervisor noted that
appellant’s regular work schedule was 8:00 a.m. to 4:30 p.m., Monday through Friday.3
Appellant stopped work on September 7, 2015 and received continuation of pay. OWCP
administratively approved a limited amount of medical expenses without formally considering
the merits of his claim.
Appellant submitted several medical reports, including a September 8, 2015 emergency
room report in which an attending nurse noted that he reported that he injured his left knee at
work and heard a pop on an unspecified date. The nurse provided a diagnosis of left quadriceps
muscle rupture. In a September 11, 2015 report, Dr. Philip Burns, an attending osteopath,
advised that appellant reported that on September 7, 2015 he was moving a doorjamb at work
when he experienced sharp pain in his left knee. He diagnosed medial meniscus tear of the left
knee, left knee pain, and gait disorder. In a September 23, 2015 report, Dr. Burns diagnosed
medial meniscus tear of the left knee and noted that appellant was under his care for a
“work[-]related injury sustained to his left knee on [September 7, 2015].” He recommended that
appellant be off work and noted that he would be reevaluated on October 16, 2015 at which time
a return to work date would be determined. On October 16, 2015 Dr. Burns found that appellant
could return to work on October 19, 2015.
In an October 30, 2015 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of his claim for a September 7, 2015 work injury.4 It advised
that the current evidence of record “is not sufficient to support that [appellant was] injured while
performing any duty of [his] employment” and requested that appellant complete and return an
enclosed questionnaire regarding this matter. The questionnaire noted, “The evidence indicates
that [appellant was] injured before [his] regularly scheduled work hours at 7:00 a.m., whereas
[his] regularly scheduled work hours are 8:00 a.m. [to] 4:30 p.m.; and it is unclear whether you
were on [employing establishment] premises at the time of the injury.” The questionnaire
requested that appellant submit a position description and answer various questions regarding
whether he was on the employing establishment premises at the time of his claimed injury on
September 7, 2015, whether he was performing regularly assigned or ancillary work duties at the
time of injury, and, if he was in fact on the premises, why he was on the premises one hour prior
to his regular starting time. OWCP provided him 30 days to respond.
In an October 30, 2015 letter, OWCP requested that the employing establishment answer
several questions regarding appellant’s claim for a September 7, 2015 injury, including whether
3

The supervisor checked a box marked “yes” indicating that appellant’s claimed injury occurred in the
performance of duty.
4

OWCP noted that it had administratively approved a limited amount of medical expenses without formally
considering the merits of appellant’s claim and indicated, “Your claim has now been reopened for consideration
because the medical bills have exceeded $1,500.00.”

2

he was on the premises of the employing establishment at the time of his claimed injury and
whether he was performing official duties at the time. It provided the employing establishment
30 days to respond.
Appellant submitted copies of previously submitted medical reports, but he did not
submit a position description or complete the questionnaire provided by OWCP.
In a letter dated November 17, 2015, an employing establishment official noted that she
was responding to OWCP’s request for additional information regarding appellant’s claimed
September 7, 2015 work injury. She noted:
“At the time of the injury, [appellant] was on the premises owned by Calverton
National Cemetery. [He] was in the Administrative Building, he was going to use
the men’s room in the building. The door of the men’s room was being kept open
by a door stop attached to the door. [Appellant] went to lift the door stop with his
foot and felt a pop in his left knee.”5
In a decision dated December 2, 2015, OWCP denied appellant’s claim for a
September 7, 2015 work injury. It found that he had not established an injury in the performance
of duty on September 7, 2015. Regarding the reasons for this determination, OWCP noted:
“Specifically, [appellant’s] case is denied because the evidence is not sufficient to
establish that the injury and/or medical condition arose during the course of
employment and within the scope of compensable work factors. The reason for
this finding is that [he] did not respond to our factual questions so as to establish
that [he was] in the performance of duty when injured. Evidence indicates that
[appellant was] injured [one hour] before [his] regularly scheduled work hours.
As such, we asked that [he] explain why [he was] on [employing establishment]
premises when the injury occurred and whether [he was] performing regularly
assigned duties at the time of the injury. We also asked that [appellant] provide
written authorization giving [him] permission to be on the premises at that time.
However, [he] did not respond to our factual questions. Therefore, it is unclear
whether [appellant was] in the performance of duty when injured.”
In a form dated March 1, 2016 and postmarked March 1, 2016, appellant requested a
review of the written record by an OWCP hearing representative.
By decision dated March 29, 2016, OWCP denied appellant’s request for review of the
written record with an OWCP hearing representative. It found that his request was untimely as it
was not filed within 30 days of the issuance of OWCP’s December 2, 2015 merit decision.
OWCP indicated that, in its discretion, it had carefully considered appellant’s request and had
determined that the issue of the case could equally well be addressed by requesting
reconsideration and submitting additional evidence.

5

The record contains a hand-drawn map showing the location of a men’s room within a building. The map
contains the notation “employee” next to the location of the men’s room. It is unclear who produced this map.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.6
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”7 The
phrase “sustained while in the performance of duty” has been interpreted by the Board to be the
equivalent of the commonly found prerequisite in workers’ compensation law of “arising out of
and in the course of employment.”8 The phrase “in the course of employment” is recognized as
relating to the work situation, and more particularly, relating to elements of time, place, and
circumstance. To arise in the course of employment, an injury must occur at a time when the
employee may reasonably be said to be engaged in the master’s business, at a place where he or
she may reasonably be expected to be in connection with the employment and while he or she
was reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.”9 This alone is not sufficient to establish entitlement to benefits for
compensability. The concomitant requirement of an injury “arising out of the employment” must
be shown, and this encompasses not only the work setting, but also a causal concept, the
requirement being that the employment caused the injury.10
ANALYSIS -- ISSUE 1
On September 7, 2015 appellant filed a traumatic injury claim (Form CA-1) claiming that
at 7:00 a.m. on Monday, September 7, 2015 he sustained injury to his left knee when he lifted a
door stop with his left foot and heard a pop in his left knee. He claimed that the injury occurred
at the Administrative Building of the Calverton National Cemetery. On the same form,
appellant’s immediate supervisor noted that appellant’s regular work schedule was 8:00 a.m. to
4:30 p.m., Monday through Friday. In a decision dated December 2, 2015, OWCP denied his
claim for a September 7, 2015 work injury. It found that appellant had failed to establish that he
sustained an injury in the performance of duty on September 7, 2015.
Prior to denying appellant’s claim, OWCP advised him, in an October 30, 2015
development letter, that the current evidence of record was insufficient to support that he was
injured while performing any duty of his employment. It requested that he submit a position
description and answer various questions on an enclosed questionnaire regarding whether he was
6

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

7

5 U.S.C. § 8102(a).

8

Charles Crawford, 40 ECAB 474, 476-77 (1989).

9

Mary Keszler, 38 ECAB 735, 739 (1987).

10

Eugene G. Chin, 39 ECAB 598, 602 (1988).

4

on the employing establishment premises at the time of his claimed injury on September 7, 2015
whether he was performing regularly assigned or ancillary work duties at the time of injury, and,
if he was in fact on the premises, why he was on the premises one hour prior to his regular
starting time. OWCP provided appellant 30 days to respond, but he did not submit a position
description or complete the questionnaire provided by OWCP.11
The Board finds that the only factual information that appellant has supplied in support of
his claim is that, while at the Administrative Building of the Calverton National Cemetery at
7:00 a.m. on September 7, 2015, he sustained injury to his left knee when he lifted a door stop
with his left foot.12 The Board finds that, given the provision of such sparse details, he has failed
to establish an essential factual element of his case, i.e., that he sustained an injury in the
performance of duty on September 7, 2015. OWCP provided appellant an opportunity to provide
further essential details regarding the factual aspect of his traumatic injury claim. However,
appellant did not submit a position description or complete the factual questionnaire provided by
OWCP as requested. He did not provide any explanation of why he was on the premises one
hour prior to his regular starting time or provide any indication that he was performing regular or
ancillary work duties at the time of his claimed injury on September 7, 2015.13 As noted,
appellant has the burden of proof to establish the essential elements of his claim, including the
burden of proof to establish that the claimed injury occurred in the performance of duty.14 Under
the circumstances of the present case, he failed to establish the essential elements of his claim.
On appeal, appellant asserts that his supervisor asked him to come into work at 6:30 a.m.
on September 7, 2015 in order to “get orders done.” However, no such evidence was of record
when OWCP issued its December 2, 2015 decision denying his claim for a September 7, 2015
work injury.15
For these reasons, the Board finds that appellant did not meet his burden of proof to
establish an injury in the performance of duty on September 7, 2015. Appellant may submit new
evidence or argument with a written request for reconsideration to OWCP within one year of this
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.

11

Appellant submitted medical evidence containing descriptions of the mechanism of the claimed September 7,
2015 injury, which are similar to the description provided on his September 7, 2015 Form CA-1. However, the
medical evidence did not provide any further factual information regarding the matters raised in the factual
questionnaire provided by OWCP.
12

Although the employing establishment acknowledged that appellant was on its premises on September 7, 2015
when lifting a door stop at the men’s room of the Administrative Building, it did not provide any information
regarding why he was on the premises an hour before his regular starting time. It did not indicate that he was
performing his regular or ancillary work duties at the time of the claimed injury. On the September 7, 2015 Form
CA-1, appellant’s supervisor checked a box marked “yes” indicating that appellant’s claimed injury occurred in the
performance of duty. However, she did not provide any further explanation of why she checked this box.
13

See supra notes 7 through 10 regarding the basic standards for showing an injury occurred in the performance
of duty.
14

See supra note 6.

15

The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. 20 C.F.R. § 501.2(c)(1).

5

LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that “a claimant ... is entitled, on request made
within 30 days after the date of the issuance of the decision, to a hearing on his claim before a
representative of the Secretary.”16 Section 10.615 of OWCP’s federal regulations implementing
this section of FECA, provides that a claimant shall be afforded the choice of an oral hearing or a
review of the written record by a representative of the Secretary.17 Thus, a claimant has a choice
of requesting an oral hearing or a review of the written record pursuant to section 8124(b)(1) of
FECA and its implementing regulations. OWCP’s regulations and Board precedent provide that
the request for an oral hearing or review of the written record must be sent within 30 days of the
date of issuance of the decision (as determined by the postmark or other carrier’s date marking)
of the date of the decision for which an oral hearing or review of the written record is sought.18
ANALYSIS -- ISSUE 2
Appellant requested a review of the written record by an OWCP hearing representative of
OWCP’s December 2, 2015 merit decision by submitting a form postmarked March 1, 2016.
Therefore, OWCP properly found, in its decision dated March 29, 2016, that his request was
untimely as it was not filed within 30 days of the issuance of OWCP’s December 2, 2015 merit
decision.19
OWCP then properly exercised its discretion by noting, in its March 29, 2016 decision,
that it had carefully considered appellant’s request and had determined that the issue of the case
could equally well be addressed by requesting reconsideration and submitting additional
evidence.20 For these reasons, it properly denied his request for a review of the written record.21

16

5 U.S.C. § 8124(b)(1).

17

20 C.F.R. § 10.615.

18

Id. at § 10.616(a). A request for review of the written record is subject to the same requirement as an oral
hearing request that the request be sent within 30 days of OWCP’s final decision. See J.P., Docket No. 15-790
(issued June 3, 2015).
19

Supra note 17.

20

D.P., Docket No. 14-308 (issued April 21, 2014); D.J., Docket No. 12-1332 (issued June 21, 2013); Mary B.
Moss, 40 ECAB 640, 647 (1989).
21

The record contains a Form CA-16 which lists the date of injury as September 7, 2015 and which indicates,
“Lifting the door stop in the men’s room, felt a pop in left knee.” The Board notes that where an employing
establishment properly executes a Form CA-16 which authorizes medical treatment as a result of an employee’s
claim for an employment-related injury, the Form CA-16 form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on
the claim. See Tracy P. Spillane, 54 ECAB 608 (2003). The period for which treatment is authorized by a Form
CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R.
§ 10.300(c).

6

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in
the performance of duty on September 7, 2015. The Board further finds that OWCP properly
denied his request for a review of the written record.
ORDER
IT IS HEREBY ORDERED THAT the March 29, 2016 and December 2, 2015
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 14, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

